DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is written in response to the arguments filed on 01/27/2022.  Claims 1-18 are currently pending and have been considered below. 

PROSECUTION REOPENED
In response to the Pre-Appeal Brief Request for Review filed on 01/27/2022, PROSECUTION IS HEREBY REOPENED.  Applicant’s argument with respect to the “manufacturing” limitation for the Subject Matter Eligibility (101 rejection), in independent claims 1, 7, and 13, is found to be persuasive. As set forth, the final office action is withdrawn.  Therefore, this action is a non-final.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Subject Matter Eligibility:
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a first level forecast prediction….”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a second level forecast prediction…”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a third level forecast prediction…” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a final forecast prediction…”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting inventory… and configuring...” The adjusting… and configuring... limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Configuring can be performed in human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…using the adjusted inventory.” The using limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional element: manufacturing and information handling system.

Accordingly, this additional element of generic computer (information handling system) does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

The “manufacturing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “manufacturing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “assigning weights…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “data... is formatted as time series data and is separated at a granular level” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as “….a weighted average of a certain number of previous quarter revenue is considered and weights are assigned based on the average error between current quarter revenue data and each of the previous quarters revenue data.…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 1, recites further limitations such as “….a third level estimated revenue forecast series is derived by regressing the remaining portion of the particular time period on the data relating to the already completed portion of the particular time period.…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as “….individual regressions are performed… taking a weighted average…average error from individual… and … assigned based on the average error from individual
regressions” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 7:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a first level forecast prediction….”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a second level forecast prediction…”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a third level forecast prediction…” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a final forecast prediction…”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting inventory… and configuring...” The adjusting… and configuring... limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Configuring can be performed in human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).  That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: processor; data bus;  non-transitory computer-readable storage medium, manufacturing and information handling system..

Accordingly, these additional elements of generic computer (information handling system.
) and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 
The “manufacturing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “manufacturing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by  Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 7, recites further limitations such as “assigning weights…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 7, recites further limitations such as “….data... is formatted as time series data and is separated at a granular level” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 7, recites further limitations such as “….a weighted average of a certain number of previous quarter revenue…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 7, recites further limitations such as “….a third level estimated revenue forecast series is derived by regressing the remaining portion of the particular time period on the data relating to the already completed portion of the particular time period.…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 7, recites further limitations such as “….individual regressions are performed… taking a weighted average…average error from individual… and … assigned based on the average error from individual regressions” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a first level forecast prediction….”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a second level forecast prediction…”   The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a third level forecast prediction…” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “generating a final forecast prediction…”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting inventory… and configuring...” The adjusting… and configuring... limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Configuring can be performed in human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).  That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…using the adjusted inventory.” The using limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: non-transitory computer-readable storage medium, manufacturing, and information handling system.

Accordingly, these additional elements of generic computer (information handling system) and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is directed to the abstract idea. 

The “manufacturing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “manufacturing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the transmitting step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 13, recites further limitations such as “assigning weights…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 13, recites further limitations such as “….data... is formatted as time series data and is separated at a granular level” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 13, recites further limitations such as “….a weighted average of a certain number of previous quarter revenue is considered and weights are assigned based on the average error between current quarter revenue data and each of the previous quarters revenue data.…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 13, recites further limitations such as ….a third level estimated revenue forecast series is derived by regressing the remaining portion of the particular time period on the data relating to the already completed portion of the particular time period.…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 13, recites further limitations such as “….individual regressions are performed… taking a weighted average…average error from individual… and … assigned based on the average error from individual
regressions” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 8, 10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crosswhite (US 6,611,726 B1, hereinafter referred to as Crosswhite), in view of Shan et al. (US 7,742,940 B1, hereinafter referred to as Shan), Barrett et al. (US 2017/0316324 A1, hereinafter referred to as Barrett), and Jones et al.  (US 2004/0117230 A1, hereinafter referred to as Jones). 

As to claim 1, Crosswhite teaches a computer-implementable method for manufacturing and configuring an 2information handling system, comprising:  
3generating a first level forecast prediction, the first level forecast prediction being based 4upon seasonal factors and a trend component (see col. 13, lines 20-25… extrapolated forecast for the r-th period, s-th period, t-th period, and so on include a second level forecast prediction, wherein using the broadest reasonable, Examiner interprets the forecast for the r-th period as the first level forecast);  
5generating a second level forecast prediction (col. 13, lines 20-25…extrapolated forecast for the r-th period, s-th period, t-th period, and so on include a second level forecast prediction), the second level forecast prediction being 6based upon an average error between current time period revenue data and a 7plurality of previous time periods revenue data (see  col. 12, lines 1-59…determine the error as the difference between the extrapolated forecast and the actual data for the future period. The expression for the individual error term is the value…; col. 13, lines 20-35….The alternative multi-period procedure calculates a weighted average of the error metric. If all of the individual weights are the same, then this procedure simply calculates an average of the error term for specified future periods).
Crosswhite teaches generating third level forecast prediction (forecast for the r-th period) but fails to explicitly the first level forecast prediction decomposing rest to go (RTG) revenue prediction data, the RTG revenue prediction data representing a remaining portion of a particular time period, the RTG revenue prediction data being influenced by weeks to date revenue data, the weeks to date revenue data representing an already completed portion of the particular time period.
However, Shan teaches:
the first level forecast prediction decomposing rest to go (RTG) revenue prediction data, the RTG revenue prediction data representing a remaining portion of a particular time period ( see col. 7, lines 21-34…the prediction series 510 has been generated for the
forecast month, the series 510 can be used to predict the revenue behavior for the rest of the month, and in particular the total revenue for the month…), the RTG revenue prediction data being influenced by weeks to date revenue data, the weeks to date revenue data representing an already completed portion of the particular time period (see col. 4, lines 36-52…a timeline 100 is shown with cumulative revenue data for three training periods 102, 104, and 106 preceding a forecast period 108. The training periods
102, 104, 106 and forecast period 108 show revenue as a discrete value for each of the time points within the periods.  These time points could correspond to days, weeks, months, quarters, years, etc. For purposes of illustration, the periods in FIG. 1 are assumed to be months and each revenue point within the period will be the cumulative daily revenue through the corresponding time point; wherein using the broadest reasonable interpretation, Examiner the time points to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Crosswhite to add the RTG revenue prediction data being influenced by weeks to date revenue data to the  system of Crosswhite’s system as taught by Shan above.  The modification would have been obvious because one of ordinary skill would be motivated to derive the predicted revenue based on the training periods 102, 104, 106 and forecast period 108, as suggested by Shan (col. 4, lines 36-52).
But Crosswhite and Shan fail to explicitly teach:
 generating a third level forecast prediction, the third level forecast prediction being based 9upon a remaining portion of a particular time period and data relating to an 10already completed portion of the particular time period;  
11generating a final forecast prediction, the final forecast prediction being based upon the 12first level forecast prediction, the second level forecast prediction and the third 13level forecast prediction; 
14adjusting inventory used for manufacturing and configuring the information handling 15system based upon the final forecast prediction; and,
manufacturing the information handling system, the manufacturing the information
handling system using the adjusted inventory.  
However, Barrett, in combination with Crosswhite and Jones, teaches:
generating a third level forecast prediction, the third level forecast prediction being based 9upon a remaining portion of a particular time period and data relating to an 10already completed portion of the particular time period (see paragraphs [0128]…
determine a third forecast 830 of progress of the event based at least in part on the second forecast 820, the weight 826, and at least one of the first forecasts 804…;
[0163]…);  
11generating a final forecast prediction, the final forecast prediction being based upon the 12first level forecast prediction, the second level forecast prediction and the third 13level forecast prediction (see paragraphs [0113]…The forecasts can then be combined, e.g., in a weighted average, with the weights being the respective scores).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Crosswhite and Shan to add the third level and final forecast predictions to the combination system of Crosswhite and Shan’s system as taught by Barrett above.  The modification would have been obvious because one of ordinary skill would be motivated to improve accuracy in forecasting events for which past accuracy correlates with future accuracy, as suggested by Barrett ([0131]).
Barrett, in combination with Crosswhite and Jones, teaches third forecast prediction but Crosswhite, Shan and Barrett fail to explicitly teach:
14adjusting inventory used for manufacturing and configuring the information handling 15system based upon the final forecast prediction; and,
manufacturing the information handling system, the manufacturing the information
handling system using the adjusted inventory.  
However, Jones, in combination of Crosswhite, Shan and Barrett, teaches:
14adjusting inventory used for manufacturing and configuring the information handling 15system based upon the final forecast prediction (see  paragraphs [0052]-[0053], Figs. 5 &6….[0063]…. update in-transit inventory); and 
manufacturing the information handling system, the manufacturing the information handling system using the adjusted inventory ( see paragraphs [0027]-[0028] …a manufacturing environment with an information handling system…; [0063] …to update in-transit inventory with a planned material receipt…When in-transit inventory is received at the manufacturing line, the material request is "closed" by "zeroing out" the corresponding in-transit inventory and adding the received material to in-house inventory).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Crosswhite, Shan and Barrett to add “adjusting inventory” to the combination system of Crosswhite, Shan and Barrett’s system as taught by Jones above.  The modification would have been obvious because one of ordinary skill would be motivated to allow delivery overages to be addressed so that the overages do not accumulate across planning cycle,  as suggested by Jones (paragraph [0061]).
8
As to claim 12, Barrett teaches wherein:  2generating the final forecast further comprises assigning weights from individual 3prediction errors when arriving at the final forecast prediction (see paragraphs [0128]…determine a third forecast 830 of progress of the event based at least in part on the second forecast 820, the weight 826, and at least one of the first forecasts 804. For example, server 126 can compute a weighted ensemble average (e.g., FIG. 20) in which the second forecast 820 is weighted by the weight 826. The at least one of the first forecasts 804 can be weighted by the quantity unity minus weight 826. Additionally or alternatively, the at least one of the first forecasts 804 can be weighted as described herein with reference to block 824, with respect to the corresponding at least one first account 806).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Crosswhite and Shan to add the third level and final forecast predictions to the combination system of Crosswhite and Shan’s system as taught by Barrett above.  The modification would have been obvious because one of ordinary skill would be motivated to improve accuracy in forecasting events for which past accuracy correlates with future accuracy, as suggested by Barrett ([0131]).


As to claim 14, Shan, in combination of Crosswhite, teaches wherein:  2when generating the second level forecast prediction, a weighted average of a certain number of previous quarter revenue is considered and weights are assigned based -25-Attorney Docket No.: DC-108243.01on the average error between current quarter revenue data and each of the 5previous quarters revenue data (see col. 3, lines 49-53…Seasonal effects can have multiple layers of trends each occurring over different time periods such as monthly, quarterly, and yearly. The fact that the fiscal month, quarter, and year can be different from their calendar counterparts produces additional complexity; col. 7, lines 53-62..., a weighted average…..).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Crosswhite to add time series data separated at a granular 4level to the system of Crosswhite’s system as taught by Shan above.  The modification would have been obvious because one of ordinary skill would be motivated to derive the predicted revenue based on the training periods (e.g. months, quarters, years, etc), as suggested by Shan (col. 7, lines 29-40).

Claim 7 recites substantially the same functionalities recited in claim 1, and is directed to a system n apparatus that performs the method of claim 1. Barrett teaches processor (Fig. 2, element 216). Therefore, claim 7 is rejected for the same reasons as applied to claim 1 above.

Claim 8 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2. Barrett teaches processor (Fig. 2, element 216). Therefore, claim 8 is rejected for the same reasons as applied to claim 2 above.

Claim 10 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4. Barrett teaches processor (Fig. 2, element 216). Therefore, claim 10 is rejected for the same reasons as applied to claim 4 above.

Claim 13 recites substantially the same functionalities recited in claim 1, and is directed to a non-transitory, computer-readable storage medium that performs the method of claim 1.  Therefore, claim 13 is rejected for the same reasons as applied to claim 1 above.

Claim 14 recites substantially the same functionalities recited in claim 2, and is directed to a non-transitory, computer-readable storage medium that performs the method of claim 2. Therefore, claim 2 is rejected for the same reasons as applied to claim 2 above.

Claim 16 recites substantially the same functionalities recited in claim 4, and is directed to a non-transitory, computer-readable storage medium that performs the method of claim 4.  Therefore, claim 16 is rejected for the same reasons as applied to claim 4 above.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Crosswhite (US 6,611,726 B1, hereinafter referred to as Crosswhite), in view of Shan et al. (US 7,742,940 B1, hereinafter referred to as Shan), Barrett et al. (US 2017/0316324 A1, hereinafter referred to as Barrett), and Jones et al.  (US 2004/0117230 A1, hereinafter referred to as Jones), and Laddle et al. (US 2008/0097802 A1, hereinafter referred to as Laddle).

As to claim 13, Crosswhite, Shan, Barrett, and Jones fail to explicitly teach generating the first level forecast prediction but fail to explicitly teach wherein:  2when generating the first level forecast prediction but fail to explicitly teach data used to generate the first level 3forecast prediction is formatted as time series data and is separated at a granular 4level.
However Laddle teaches wherein:  2when generating the first level forecast prediction but fail to explicitly teach data used to generate the first level 3forecast prediction is formatted as time series data and is separated at a granular 4level (see paragraphs [0002] and [0008]…generate forecasts using time-series data having different contexts and/or parameters and/or parameter types (for example, where the time-series data has varying levels of granularity) by encapsulating the time-series data within a single generic data structure (via a forecasting data type)).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Crosswhite, Shan, Barrett, and Jones to add time series data separated at a granular 4level to the combination system of Crosswhite, Shan, Barrett, and Jones’ system as taught by Laddle above.  The modification would have been obvious because one of ordinary skill would be motivated to simplify the programming complexity of the forecasting algorithm, and enables faster forecasts to be obtained despite allowing forecasts to be generated from time-series which have differing contexts and/or parameters and/or parameter types (as the forecast data type can represent time-series data which comprises more than one type or level of data encapsulation), as suggested by Crosswhite (paragraph [0008]).

Claim 9 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 2. Barrett teaches processor (Fig. 2, element 216). Therefore, claim 9 is rejected for the same reasons as applied to claim 3 above.

Claim 15 recites substantially the same functionalities recited in claim 3, and is directed to a non-transitory, computer-readable storage medium that performs the method of claim 3.  Therefore, claim 15 is rejected for the same reasons as applied to claim 3 above.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crosswhite (US 6,611,726 B1, hereinafter referred to as Crosswhite), in view of Shan et al. (US 7,742,940 B1, hereinafter referred to as Shan), Barrett et al. (US 2017/0316324 A1, hereinafter referred to as Barrett), and Jones et al.  (US 2004/0117230 A1, hereinafter referred to as Jones), and Steven et al. (US 9,171,276 B2, hereinafter referred to as Steven).

As to claim 51, Steven, in combination of Crosswhite, Shan, Barrett, and Jones, teaches 1wherein:  2when generating the third level forecast prediction, a third level estimated revenue 3forecast series is derived by regressing the remaining portion of the particular 4time period on the data relating to the already completed portion of the particular 5time period (see col. 54, lines 42-48…load modeling results with application of the multiple regression….. The coefficient of variation from actual load…. ; the multiple regression model root-mean-square error (RMSE) varied…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Crosswhite, Shan, Barrett, and Jones to generate the operating schedule using the model of the system through an optimal control procedure to the combination system of Crosswhite, Shan, Barrett, and Jones’ system as taught by Steven above.  The modification would have been obvious because one of ordinary skill would be motivated to, as suggested by Steven (col. 39, lines 25-35).

Claim 11 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5. Barrett teaches processor (Fig. 2, element 216). Therefore, claim 10 is rejected for the same reasons as applied to claim 5 above.

Claim 17 recites substantially the same functionalities recited in claim 5, and is directed to a non-transitory, computer-readable storage medium that performs the method of claim 5.  Therefore, claim 17 is rejected for the same reasons as applied to claim 5 above.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crosswhite (US 6,611,726 B1, hereinafter referred to as Crosswhite), in view of Shan et al. (US 7,742,940 B1, hereinafter referred to as Shan), Barrett et al. (US 2017/0316324 A1, hereinafter referred to as Barrett), and Jones et al.  (US 2004/0117230 A1, hereinafter referred to as Jones), and Elliot et al. (“Complete subset regressions,” hereinafter referred as Elliot).

As to claim 61, Elliot, in combination of Crosswhite, Shan, Barrett, and Jones teaches 1wherein:  2when generating the final forecast prediction, individual regressions are performed on 3each of the first level forecast prediction, the second level forecast prediction and 4the third level forecast prediction (see Abstract…combining forecasts based on complete subset regressions);  
5a final estimation is derived by taking a weighted average of each of the first level 6forecast prediction, the second level forecast prediction and the third level 7forecast prediction of each of the first level forecast prediction, the second level 8forecast prediction and the third level forecast predictions (see page 358, right column, 2.2. Complete subset regressions…individual regressions…); and,  
9weights of the weighted average are assigned based on the average error from individual 10regressions (see page 358, right column, 2.2. Complete subset regressions…the subset regression estimators are themselves approximately a weighted average of the components of the full regression OLS estimator…; page 362, 2.5.2. Weighting schemes…forecast error MSE which weights the sampling error of the parameter vector…; page 370, Table 3, Panel B: Subset regression).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Crosswhite, Shan, Barrett, and Jones to add individual regressions to the combination system of Crosswhite, Shan, Barrett, and Jones’ system as taught by Elliot above.  The modification would have been obvious because one of ordinary skill would be motivated to have combinations of subset regressions can produce more accurate forecasts than conventional approaches based on equal-weighted forecasts (which fail to account for the dimensionality of the underlying models), combinations of univariate forecasts, or forecasts generated by methods such as bagging, ridge regression or Bayesian Model Averaging, as suggested by Elliot (Abstract).

Claim 12 recites substantially the same functionalities recited in claim 6, and is directed to a system that performs the method of claim 6. Barrett teaches processor (Fig. 2, element 216). Therefore, claim 12 is rejected for the same reasons as applied to claim 6 above.
Claim 18 recites substantially the same functionalities recited in claim 6, and is directed to a non-transitory, computer-readable storage medium that performs the method of claim 6. Therefore, claim 12 is rejected for the same reasons as applied to claim 6 above.

Response to Applicant’s arguments
Applicant's arguments on file on 01/27/2022 with respect to claims 1-18 have been considered but are not persuasive.
.
Claim Rejections - 35 U.S. C § 101
Argument 1 (page 3/5)
It is respectfully submitted that the claims are not directed to something that could be
practically, reasonably be performed in the human mind. Specifically, the claimed configuring and manufacturing an information handling system (i.e., configuring and manufacturing a physical device) using inventory that is adjusted based upon a final forecast prediction cannot practically, reasonably be performed in the human mind. When discussing this element of the claims, the examiner sets forth that this element amounts to no more than mere instructions to apply the exception to a generic computer component. It is respectfully submitted that this reasoning is a misinterpretation of the Revised Guidelines. Specifically, it is respectfully submitted that this element is similar to that of Example 25 of the Revised Guidelines. Specifically, the claims as a whole are directed to configuring and manufacturing of a hardware device (i.e., an information handling system).
Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.
The additional elements of “manufacturing” and “information handling system” using the adjusted inventory do not improve any technology.

Configuring can be performed in human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III.

“Manufacturing” step is not considered as a mental step.  Rather, the “manufacturing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). (see rejection above).  

Argument 2 (page 3/5)
Additionally, the claims are directed to a practical application. More specifically, the
claims are generally directed to the practical application of manufacturing and configuring an information handling system. Additionally, the argument that the claims are directed to a practical application is further supported by the application as filed which specifically sets forth that the implementation of the forecasting operation on the information handling system 100 improves the functionality of information handling system and provides a useful and concrete result of quickly and accurately providing a forecast from multiple disparate data sources (see e.g., Application, Paragraph [0023]).

Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.
It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The claim as a whole merely describes how to “generating a first…;” “generating a second…;” “generating a third…;” "generating a final…;” “adjusting" and “configuring.”  These claimed steps, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer component.
The additional elements of “manufacturing” and “information handling system” using the adjusted inventory do not improve any technology. “

Configuring can be performed in human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III.
The “manufacturing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). (see rejection above).  

The claimed computer components are recited at a high level of generality. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors to perform the manufacturing and configuring an information handling system and other claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (MPEP 2106.05(b)).  The claim is not patent eligible.

Claim Rejections - 35 U.S. C § 103
Argument 1
It is respectfully submitted that a third level forecast prediction being based upon a remaining portion of a particular time period and data relating to an already completed portion of the particular time period, as disclosed and claimed is patentably distinct from the general disclosure of a third forecast disclosed by Barrett.
This deficiency of Barrett is not cured by Crosswhite, Shan, or Jones, alone or in combination.
Specifically, Shan does not disclose or suggest the first level forecast prediction decomposing rest to go (RTG) revenue prediction data, the RTG revenue prediction data representing a remaining portion of a particular time period, much less, the RTG revenue prediction data being influenced by weeks to date revenue data, the weeks to date revenue data representing an already completed portion of the particular time period, as required by claims 1, 7 and 13. This deficiency of Shan is not cured by
Crosswhite, Barrett or Jones, alone or in combination.

Examiner’s response:
Examiner respectfully disagrees. Barrett does teach the limitation as explained in the office action above ([0285], determining a third forecast of progress of the event based at least in part on: the second forecast; the weight; and at least one of the first forecasts). Barrett further teaches the limitation in the following paragraphs:
[0112] …determine third forecast 656 based at least in part on at least one of the first forecast 438, the second forecast 466, the historical data 472, or any combination of any of those.
[0113] determining third forecast 656, forecasts such as the first forecast 438 or the second forecast 466 can be weighted based on the rankings 524.
Additionally, Shan discloses the first level forecast prediction decomposing rest to go (RTG) revenue prediction data, the RTG revenue prediction data representing a remaining portion of a particular time period (see col. 7, lines 21-34…the prediction series 510 has been generated for the forecast month, the series 510 can be used to predict the revenue behavior for the rest of the month, and in particular the total revenue for the month…), and  the RTG revenue prediction data being influenced by weeks to date revenue data, the weeks to date revenue data representing an already completed portion of the particular time period (see col. 4, lines 36-52…a timeline 100 is shown with cumulative revenue data for three training periods 102, 104, and 106 preceding a forecast period 108. The training periods 102, 104, 106 and forecast period 108 show revenue as a discrete value for each of the time points within the periods.  These time points could correspond to days, weeks, months, quarters, years, etc. For purposes of illustration, the periods in FIG. 1 are assumed to be months and each revenue point within the period will be the cumulative daily revenue through the corresponding time point; wherein Examiner interprets the training periods 102, 104, 106 and forecast period 108 show revenue as a discrete value for each of the time points within the periods to teach the RTG revenue prediction data being influenced by weeks to date revenue data, the weeks to date revenue data representing an already completed portion of the particular time period).

Argument 2
Accordingly, claims 1, 7, and 13 are allowable over Crosswhite, Barrett, and Jones.
Claims 2-6 depend from claim 1 and are allowable for at least this reason. Claims 8-12 depend from claim 7 and are allowable for at least this reason. Claims 14-18 depend from claim 13 and are allowable for at least this reason.

Examiner’s response:
Examiner respectfully disagrees.  Accordingly, claims 1, 7, and 13 are not allowable over Crosswhite, Barrett, Jones, and Shan.  Claims 2-6 depend from claim 1 and are not allowable for at least this reason. Claims 8-12 depend from claim 7 and are not allowable for at least this reason. Claims 14-18 depend from claim 13 and are not allowable for at least this reason.

Argument 3
Applicant appears to assert that when discussing the element of when generating the final forecast prediction, individual regressions are performed on each of the first level forecast prediction, the second level forecast prediction and the third level forecast prediction; a final estimation is derived by taking a weighted average of each of the first level forecast prediction, the second level forecast prediction and the third level forecast prediction of each of the first level forecast prediction, the second level forecast prediction and the third level forecast predictions; and, weights of the weighted average are assigned based on the average error from individual regressions the examiner cites to Elliot.

Examiner’s response:
Examiner respectfully disagrees.  Elliot, in [0113], teaches “when determining third forecast 656, forecasts such as the first forecast 438 or the second forecast 466 can be weighted based on the rankings 524. For example, each forecast 438, 466 can be given a score based on the rankings 524, e.g., three points for each first-place ranking, two points for each second-place ranking, and one point for each third-place ranking. The forecasts can then be combined, e.g., in a weighted average, with the weights
being the respective scores.”  Elliot further teaches, in [0164], regression models, e.g., that perform linear or nonlinear regression using mean squared deviation (MSD) or median absolute deviation (MAD) to determine fitting error during the regression; linear least squares or ordinary least squares (OLS); fitting using generalized linear models (GLM); hierarchical regression; Bayesian regression; or nonparametric regression. Therefore, Examiner interprets Elliot’s teaching of the “weighted average”, and the “fitting error during the regression” to include the average error from individual regressions.

Argument 4
Elliot does not disclose or suggest taking a weighted average of each of the first level forecast prediction, the second level forecast prediction and the third level forecast prediction of each of the first level forecast prediction, where weights of the weighted average are assigned based on the average error from individual regressions, as required by claims 6, 12 and 18. Accordingly claims 6, 12 and 18 are allowable for at least this additional reason.

Examiner’s response:
Examiner respectfully disagrees.  Elliot, in combination of Crosswhite, Barrett, Jones, and Shan, teaches combining forecasts based on complete subset regressions can produce more accurate forecasts than conventional approaches based on equal-weighted forecasts (Abstract). Accordingly claims 6, 12 and 18 are not allowable for at least this additional reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122